CONFIDENTIAL
 
Exhibit 10.42


DISTRIBUTION AGREEMENT


THIS AGREEMENT (the “Agreement”), made effective this 26th day of August, 2009
(“Effective Date”) by and between Elliptical Mobile Solutions, LLC, a limited
liability company duly organized under the laws of Arizona, (hereinafter “EMS”),
and Dot VN, Inc., a corporation duly organized under the laws of the State of
Delaware (hereinafter “DOT VN”).


WHEREAS, EMS manufactures and markets certain products and desires to increase
the sales of such products;


WHEREAS, DOT VN desires to promote and sell such product; and


WHEREAS, EMS is willing to appoint DOT VN and DOT VN is willing to accept such
appointment as distributor of EMS’ products in the territory defined herein;


NOW, THEREFORE, in light of the mutual promises and covenants hereinafter set
forth and for consideration the sufficiency and receipt of which is hereby
acknowledged, the parties agree to as follows:


ARTICLE 1
DEFINITIONS


For purposes of this Agreement, the following words, terms and phrases where
written with an initial capital letter, shall have the meanings assigned to them
in this Article 1 unless the context otherwise requires:


1.1 Products.  “Products” shall mean those products described in Exhibit A
attached hereto and incorporated herein, as amended by EMS from time to
time.  EMS shall give DOT VN thirty (30) days written notice of such Amendment.


1.2 Territory.  “Territory” shall mean a non-exclusive right to distribute in
Asia and an exclusive right to distribute in Vietnam. DOT VN has exclusive
rights only to Vietnam subject to the requirements of Article 2.1.


1.3 Dot VN List Price.  “Dot VN List Price” shall mean the prices then being
quoted from time to time by EMS for sales of Products to DOT VN. Dot VN List
Price does not include transportation, customs duties, tariffs, taxes, fees or
other charges which may be imposed on the importation, handling, transportation,
purchase, use or sale of Products. The current DotVN List Price can be found in
Exhibit A.


1.4 DOT VN Information. “DOT VN Information” shall mean all information, other
than information in published form or expressly designated by DOT VN as
non-confidential, which is directly or indirectly disclosed to EMS, regardless
of the form in which it is disclosed, relating in any way to DOT VN’s markets,
customers, products, patents, inventions, procedures, methods, designs,
strategies, plans, assets, liabilities, costs, revenues, profits, organization,
employees, agents, or business in general.


1.5 EMS Information. “EMS Information” shall mean all information, other than
information in published form or expressly designated by EMS as
non-confidential, which is directly or indirectly disclosed to DOT VN or
embodied in Products provided hereunder, regardless of the form in which it is
disclosed, relating in any way to EMS’ markets, customers, products, patents,
inventions, procedures, methods, designs, strategies, plans, assets,
liabilities, costs, revenues, profits, organization, employees, agents, or
business in general.
 
1

--------------------------------------------------------------------------------

CONFIDENTIAL
 
1.6 Brand(s). “Brands” shall mean all names, logotypes and trademarks held by
EMS licensed to DOT VN exclusively for the purpose of selling and promoting the
Products.


ARTICLE 2
APPOINTMENT


2.1 Scope.  EMS hereby appoints DOT VN, and DOT VN hereby accepts appointment,
as EMS’ distributor during the term of this Agreement with the right to sell or
otherwise distribute Products in the Territory, under EMS’ name, logotypes and
trademarks, or such other name as may be agreed to in writing by the Parties,
subject to all the terms and conditions of this Agreement. Subject to the
provisions of paragraph 2.2, such  right to distribution shall be exclusive as
to Vietnam (only) (“Exclusivity Right”), and shall be effective for a period of
eighteen months (18) months from the Effective Date, provided, however that the
sales quotas (the “Quotas”) set forth in Exhibit B are met by DOT VN.  Upon the
satisfaction of the Quotas, the Exclusivity Right shall be extended in
accordance with the schedule attached hereto as Exhibit B.  EMS shall not
appoint any person or entity other than DOT VN as its distributor,
representative or agent for Products in Vietnam. EMS shall not sell, transfer,
license or otherwise make available Product to any person or entity other than
DOT VN in Vietnam. The Quotas shall be subject to a good faith review by both
parties every year. If the Quotas are not met in any particular year, the
Exclusivity Right shall terminate and EMS shall have the right to appoint other
distribution agents in and/or market and sell the Products directly
into Vietnam.


2.2 Equipment Licensure.   It is acknowledged that Products cannot be sold in
Vietnam until the requisite equipment licenses are granted.   Therefore, the
applicable time periods governing the Exclusivity Rights and Quotas during the
initial year of this Agreement shall be tolled up to and including the date the
requisite licenses are granted by Vietnam’s Ministry of Information and
Communications or such other government agencies as applicable, but in no event
shall the time periods be tolled for a period greater than 12 months.   DOT VN
shall dilligently apply for the requisite licenses.    


2.3   Test Unit.   When requested, EMS shall loan DOT VN units of the Products
for testing or marketing in Vietnam for such time as is reasonably required to
demonstrate the unit for sale.   DOT VN will  pay all reasonably costs
associated with testing the unit, including transportation, insurance, test
personnel and installation.


2.4 Inquiries. Any inquiry or order received directly or indirectly by
EMS concerning potential sales of Product to be deployed in Vietnam shall be
promptly referred to DOT VN. DOT VN may not market, resell or distribute
Products outside the Territory, and shall promptly contact EMS regarding all
inquiries and referrals received by DOT VN regarding potential sales of Products
outside the Territory.
 
2.5 Discontinuation.  EMS, in its sole discretion, shall have the right to
discontinue the marketing, production, distribution of any or all of a Product
Line at any time during the term of this Agreement, provided that EMS gives
thirty (30) days prior written notice to DOT VN.  EMS shall be under no
obligation to continue the production of any Products, except as per orders
accepted and confirmed by EMS.  EMS may modify, replace, and improve Products,
at EMS’ discretion, without prior notice and/or liability to DOT VN, but shall
give thirty (30) days prior written notice to DOT VN of a price adjustment
resulting from any such modication, replacement, improvement or otherwise.   
 
2

--------------------------------------------------------------------------------

CONFIDENTIAL
 
ARTICLE 3
GENERAL OBLIGATION OF DOT VN


3.1 Legal Requirements. DOT VN shall take all reasonable steps to accomplish all
national and local legal requirements applicable to the importation and sale of
the Product as well as any other activity associated with the importation and
sale of the Product, including registration, certification and licensing of
Product in Territory, as necessary, and shall provide such related documents to
EMS upon request.  EMS retains all such rights, title, and interest in and
concerning such rights after Product is so registered. DOT VN will keep EMS
updated as to the process and timing. DOT VN is liable for all irregularities
and fines attributable to DOT VN’s importation and/or sale of the Product. DOT
VN agrees to comply with all intellectual property requirements as set forth in
Section 9 of this agreement.


3.2. Assignment or Abandonment.  DOT VN may not abandon its obligations or
transfer /assign to third party the rights and obligations originated from this
Agreement, without prior written authorization of EMS.   Notwithstanding,
nothing herein shall be construed to restrict DOT VN’s right to employ or
utilize subcontractors in connection with Product installation or customer
service.  DOT VN remains fully liable under this Agreement for any third party
engaged by DOT VN to commercially or technically support the sale and
distribution of the Product.


3.3. Competition.  DOT VN will not promote trade, represent or distribute,
directly or indirectly, in its own name or through third parties other goods
that compete directly with the Products supplied by EMS during the term of the
Agreement.


3.4 Costs.  DOT VN shall be responsible for all costs and expenses incurred
directly or indirectly, from the activities of DOT VN and may not seek from EMS
any type of reimbursement or payment for its activities except in situations of
gross negligence or malfeasance by EMS. In addition to Dot VN List Price, the
amount of any present or future duty, tariff, tax, fee or charge applicable to
the importation, handling, transportation, purchase, use or sale of Products
shall be paid by DOT VN except where law otherwise provides, in which event the
amount of such duties, tariffs, taxes, fees or charges shall be added to the
then current Dot VN List Price.


3.5  Local Presence.  DOT VN must maintain an office in the Territory and comply
with all applicable national and local legal requirements for maintaining such
office.


3.6 Marketing.  DOT VN agrees to use best efforts to solicit, market and
distribute Products in order to meet the Quotas.DOT VN agrees to advertise
Products and to distribute literature and catalogues and to do such other tasks
as are reasonably  necessary to maintain the goodwill of customers within the
Territory, and to maintain at all times sufficiently trained sales and technical
personnel to enable DOT VN to perform its obligations under this
Agreement. EMS agrees to provide DOT VN with all formally released content,
sales, marketing and training material written in the English languge, including
software versions for DOT VN to translate, at its expense, into materials for
the local market. EMS will continually under the term of this agreement provide
DOT VN with updates to such marketing material within three (3) days of
publication. DOT VN agrees to promote the Product at key marketing events in
territory. 


3.7 Compliance.  DOT VN agrees (i) not to make nor permit any of its employees,
agents, sales representatives or subcontractors to make any representation or
warranty with respect to or otherwise describe any Products distributed and sold
hereunder except in strict accordance with literature relating thereto and
written descriptions thereof; (ii) that compliance with all applicable laws and
regulations and the accurate translation of any descriptive or operational
literature, including the expense thereof, shall be DOT VN’s sole
responsibility; (iii) not to do anything in violation of the U.S. Import and
Export Administration statutes and regulations, or similar laws and regulations
within the Territory; (iv) to comply with all laws applicable to the performance
of the Agreement, including the Foreign Corrupt Practices Act (15 USC 78 et
seq.); and (v) to immediately bring to the attention of EMS any improper or
wrongful use in the Territory of EMS’ patents, trademarks, copyrights, emblems,
designs, models or similar industrial or commercial rights which come to DOT
VN’s notice.
 
3

--------------------------------------------------------------------------------

CONFIDENTIAL


3.8.    Pricing.  DOT VN shall have discretion to establish Product pricing
within the Territory.


ARTICLE 4
ORDERS FOR PRODUCTS


4.1 Purchase Orders.  DOT VN shall submit purchase orders for the products to
EMS in writing or by facsimile which shall set forth at a minimum:


 
4.1.1
An identification of the Products ordered and intended customers,



 
4.1.2
Quantity,



 
4.1.3
Requested delivery dates, and



 
4.1.4
Shipping instructions and shipping address.



 
4.1.5
Payment and credit terms.



Upon receipt of a DOT VN purchase order, EMS shall respond in writing by either
accepting the order as received or modifing the terms of the purchase order.  No
purchase order shall be deemed accepted unless and until each party has
confirmed in writing their respective acceptance.  The terms and conditions of
this Agreement shall apply to and govern all orders for Products submitted to
EMS by DOT VN.  Nothing contained in any such orders shall in any way modify
such terms and conditions or add any additional terms and conditions except as
otherwise agreed to in writing by the parties hereto.  In the event of any
conflicting terms between any purchase order and this Agreement, the terms and
conditions set forth herein shall control.


4.2 Delivery Terms.  Products will be delivered FOB common carrier at EMS’
facility on the date specified on an accepted purchase order. EMS shall inform
DOT VN of any delay in shipment of Products under accepted purchase orders. If
such unexpected delays exceeding 30 days occur DOT VN shall have the right to
cancel such accepted but delayed purchase order.


ARTICLE 5
PRICES AND PAYMENT


5.1 Prices. The EMS List Price and related discount to DOT VN for distribution
of the Product is expressed in Exhibit A.
 
4

--------------------------------------------------------------------------------

CONFIDENTIAL
 


5.2  Price Changes. EMS shall inform DOT VN of any price changes at least 30
days before such pricing comes into effect. DOT VN shall during the term of this
Agreement be eligible for lowest pricing of the Product offered by EMS to any
channel partner in Viet Nam, subject to related volume and quota requirements to
be elgible for such lower price level.
 
(a) Price Increase. In the event EMS increases the price for any EMS Product,
the increase shall apply to: any order received by EMS after the effective date
of the increase; provided, however, that any order or portion thereof
transmitted by DOT VN prior to EMS’ announcement of the increase and affected
thereby, may be cancelled without penalty by DOT VN by written notice to EMS
within ten (10) days of such announcement.


(c) Price Decrease. In the event that EMS decreases the price for any EMS
Product, the decrease shall apply to all units of such product that remain
unshipped and to future Products ordered.


5.3 Payment Terms.  All payments hereunder shall be made on the terms contained
in each accepted purchase order in U.S. Dollars.


5.4 Record-keeping.  DOT VN agrees to keep accurate records of sales, revenues
received, discounts provided, and resale customers related to and from the
distribution of Products during the term of this Agreement and for a period of
twelve (12) months thereafter (the “Reporting Period”).  During the Reporting
Period, DOT VN agrees to provide a copy of such report monthly to EMS.




ARTICLE 6
REPRESENTATIONS AND WARRANTIES


6.1 Representations and Warranties by EMS.


6.1.1 Organization.  EMS is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of Arizona.


6.1.2 Authority; Consents and Approvals; No Violations. EMS has the full
corporate power and authority and legal right to execute and deliver this
Agreement, and otherwise to perform its obligations hereunder. This Agreement
has been validly executed and delivered by EMS and will constitute a valid and
binding obligation of EMS enforceable in accordance with its terms, except to
the extent such enforceability may be limited by the effects of bankruptcy,
insolvency, reorganization, moratorium or other similar laws  affecting
creditors' rights generally, and by the effect of general principles of
equitable law, regardless of whether such enforceability is considered in a
proceeding in equity or at law. The execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby do not and will not
violate any provision of EMS’ Articles of Organization or Operating Agreement or
violate, conflict with, result in a breach of or constitute (with or without due
notice, lapse of time or both) a default under any agreement, license, contract,
franchise, permit, indenture, lease, or other instrument to which EMS is a
party, or by which it or any of its assets are bound.


6.1.3 Intellectual Property. EMS warrants and represents that the exercise of
any rights by DOT VN in accordance with this Agreement will not infringe upon
the any right of any third party.
 
5

--------------------------------------------------------------------------------

CONFIDENTIAL


EMS further represents and warrants that:


 
(1)
To the best of EMS’ knowledge, all intellectual property that EMS uses and
provides to DOT VN does not infringe any patent, trademark, trade name,
copyright or title.



 
(2)
EMS has taken all reasonable steps to secure such licenses and/or
patents,  trademarks, trade name or copyright related to the production, sale
and operation of the Products, except thosed required to be obtained by DOT VN.



 
(3)
Unless otherwise expressly provided in writing prior to delivery of the
Prodcuts, EMS is the sole owner of all Products provided to DOT VN, and no
rights have been granted, or will be granted in the Products that are
inconsistent with the rights granted in this Agreement.



 
(4)
EMS grants and assigns to DOT VN, to the extent allowed by law or contract, the
benefit of all warranties and representations made for EMS’ benefit by any third
party with respect to the Products.



 
(5)
That there are no liens, encumbrances and/or obligations in connection with the
Products, the technology upon which the Products are based or any of the
intellectual property of EMS that will have a materially adverse effect on the
consummation of the transactions contemplated hereby.



6.2 Representations and Warranties by DOT VN.


6.2.1 Organization.  DOT VN is a corporation duly organized, validly existing
and in good standing under the laws of the state of Delaware.


6.2.2 Authority; Consents and Approvals; No Violations.  DOT VN has the full
corporate power and authority and legal right to execute and deliver this
Agreement, and otherwise to perform its obligations hereunder. This Agreement
has been validly executed and delivered by DOT VN and will constitute a valid
and binding obligation of DOT VN enforceable in accordance with its terms,
except to the extent such enforceability may be limited by the effects of
bankruptcy, insolvency, reorganization, moratorium or other similar
laws  affecting creditors' rights generally, and by the effect of general
principles of equitable law, regardless of whether such enforceability is
considered in a proceeding in equity or at law. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not violate any provision of DOT VN's Certificate of Incorporation
or Bylaws or violate, conflict with, result in a breach of or constitute (with
or without due notice, lapse of time or both) a default under any agreement,
license, contract, franchise, permit, indenture, lease, or other instrument to
which DOT VN is a party, or by which it or any of its assets are bound.


6.2.3 Authority in Viet Nam and the Territory.  DOT VN, or a wholly owned
subsidiary thereof have the power, authority and legal right to conduct business
in the Territory and are and shall remain in good standing in all jurisdictions
in which they conduct business.


6.2.4 Incorporation of Article 3.  The terms and provisions of Articles 3.1
through 3.7 are incorporated herein as representations and warranties.


ARTICLE 7
ACCEPTANCE AND WARRANTY


7.1 Acceptance of Products.  In the event of any shortage or discrepancy in or
to a shipment of Products, DOT VN shall promptly report the same to EMS and
furnish such written evidence or other documentation.  Upon notice of such
shortage or discrepancy, EMS shall promptly investigate the same and to the
extent the shortage or discrepancy is due to EMS’ negligence, EMS shall promptly
deliver additional or substitute Products to DOT VN in accordance with the
delivery procedures set forth herein and bear all costs associated with such
remedy.
 
6

--------------------------------------------------------------------------------

CONFIDENTIAL


7.2 Product Warranty.  EMS warrants for a period of one (1) year after the date
of receipt in accordance with Article 4.2 hereof that the Products shall be free
from defects in material and workmanship per EMS’ standard warranty, as set
forth in Exhibit D, EMS shall, in the event of breach and at no charge to DOT
VN either repair the Product or provide conforming replacement or substitute
Products. The Warranty will be provided in accordance to EMS’ standard terms and
conditions in effect at a given time


7.3 Technical Support and Training.  DOT VN shall be responsible for level 1 and
level 2 support, and EMS shall be responsible for level three support according
to Exhibit C.  EMS will train the DOT VN staff to provide level 1 and 2 service
per Exhibit C. Such training can be scheduled at the DOT VN site in San Diego or
in Vietnam as needed but with 15 days notice by DOT VN to EMS. EMS shall provide
training to DOT VN Trainers and other personnel at site in Territory upon first
delivery of trial equipment and second, upon shipment of first commercial
purchase order or as otherwise agreed with DOT VN.


7.4 EMS Additional Obligations.  In addition to any other obligations contained
in this Agreement, EMS agrees that it shall: a) promptly respond to all inquires
concerning specifications and other engineering or technical questions about EMS
Products; b) advise DOT VN of current production times and schedules; c)
promptly review and either accept or reject orders submitted by DOT VN with an
explanation for any rejections; d) provide DOT VN with a 30 day notice of
changes to the EMS List Prices; and e) provide or cause to be provided personnel
and parts to honor the EMS warranty.


7.5 Disclaimer.  IT IS EXPRESSLY AGREED THAT THE WARRANTY SET FORTH HEREIN AND
ON EXHIBIT D SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF DOT VN, ITS CUSTOMERS AND
END USERS.  UNDER NO CIRCUMSTANCES SHALL EMS BE LIABLE FOR ANY COSTS, LOSS,
EXPENSE, DAMAGES, SPECIAL DAMAGES, INCIDENTAL DAMAGES OR CONSEQUENTIAL DAMAGES
ARISING DIRECTLY OR INDIRECTLY FROM THE DESIGN, MANUFACTURE, SALE, USE OR
REPAIR  OF PRODUCTS, WHETHER BASED UPON WARRANTY, CONTRACT, NEGLIGENCE OR STRICT
LIABILITY.  IN NO EVENT WILL LIABILITY EXCEED THE DOT VN LIST PRICE OF THE
APPLICABLE PRODUCT. EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE PRODUCTS ARE
PROVIDED ON AN “AS IS” BASIS.  THE WARRANTY AND LIMITS OF LIABILITY CONTAINED
HEREIN ARE IN LIEU OF ALL OTHER WARRANTIES AND LIABILITIES, EXPRESSED OR IMPLIED
ARISING BY LAW, CUSTOM, BY ORAL OR WRITTEN STATEMENTS.  ALL IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT, AND
WARRANTIES ARISING FROM COURSE OF DEALING, USAGE OR TRADE PRACTICE, AND ANY
DUTIES OF LACK OF NEGLIGENCE OR WORKMANLIKE EFFORT ARE HEREBY DISCLAIMED BY EMS,
ITS LICENSORS AND REPRESENTATIVES.


ARTICLE 8
CONFIDENTIALITY


8.1   Acknowledgment.  Both Parties acknowledge and agree that both the DOT VN
Information and the EMS Information (collectively the “Information”) is
confidential and proprietary.  The Parties agree not to use the Information
during the term of this Agreement for any purpose other than as permitted or
required for the performance by each Party hereunder.  The Parties further agree
not to disclose or provide any such Information to any third party and to take
all necessary measures to prevent any such disclosure by its employees, agents,
contractors, or consultants during the term hereof.  Nothing contained herein
shall prevent either Party from using disclosing or authorizing the disclosure
of any Information which (i) was in the public domain at the time it was
disclosed or has entered the public domain through no fault of the receiving
party; (ii) was independently developed by the receiving party without any use
of the Information; or (iii) became known to the receiving party, without
restriction, from a source other than the disclosing party, without breach of
this Agreement by the receiving party and otherwise  not in violation of the
disclosing party's rights.  In addition, the receiving party may disclose the
other party’s Information as required under applicable law or regulation,
including rules of any applicable securities exchange, or pursuant to the order
or requirement of a court, administrative agency, or other governmental body;
provided, however, that the receiving party will provide prompt prior notice of
such disclosure to the disclosing party to enable the disclosing party to seek a
protective order or otherwise restrict such disclosure.
 
7

--------------------------------------------------------------------------------

CONFIDENTIAL


ARTICLE 9
INTELLECTUAL PROPERTY


9.1 Use of Trademarks.  EMS hereby grants to DOT VN a non-exclusive, and
royalty-free right and license to use the EMS trademarks specified in Exhibit
E attached hereto, as such Exhibit may be modified by EMS from time to time
during the term of this Agreement, in connection with the sale or other
distribution, promotion, advertising and maintenance of the Products in the
Territory.  EMS does further grant DOT VN the right to allow resellers,
sub-distributors or agents of DOT VN (colletively “Agents”) to use EMS
trademarks in furtherance of marketing, promotion and sale of EMS Products in
the Territory so long as such Agents agree in writing to the terms of Articles
3.7, 9.1, 9.3 and 9.4.


9.2 Registration and IP Protection. EMS shall use best efforts to register the
EMS Intellectual Property specified in Exhibit E, as such Exhibit may be
modified during the term of this Agreement, in such jurisdictions in which EMS
determines that registration is necessary or useful to the successful
distribution of Products.  In addition, in the event EMS believes that it is
advisable to effect any filing or obtain any governmental approval or sanction
for the use by DOT VN of any of EMS’ trademarks pursuant to this Agreement, the
parties shall fully cooperate to do so. All expenses relating to the
registration of EMS’ trademarks in the Territory as well as the making of any
filing or obtaining any governmental approvals for the use by DOT VN of EMS’
trademarks shall be borne by EMS.


9.3 Termination of Use. DOT VN acknowledges EMS’ proprietary rights in and to
EMS’ trademarks and trade names and DOT VN hereby waives all rights to any
trademarks, trade names, and logotypes now or hereafter solely originated or
licensed by EMS.


9.4 Ownership.  DOT VN agrees not to modify, adapt, prepare derivative works
from, decompile, or disassemble the Products.  DOT VN further agrees not to, at
any time, remove, obscure, or alter EMS’ copyright notice, logos, trademarks, or
other proprietary rights notices affixed to or contained within the Products,
subject to agreement by the Parties to rebrand the Products in the
Territories.  Other than as permitted herein, DOT VN will not display or
otherwise use, remove, obscure, alter or permit any person or entity under its
control to display or otherwise use remove, obscure, alter any of the
trademarks, service marks, trade names, copyrights or other proprietary
designations, or any DOT VNiations or combinations thereof, owned by EMS,
without the prior express written consent of EMS.   DOT VN will send for
appropriate approval, prior to the use of any trademark, service mark, trade
name, copyright or proprietary designation, or any DOT VNiation or combination
thereof, a sample of each letterhead, invoice, price list, label, packaging
material, sign, brochure, and all other advertising, promotional, printed or
other material displaying or otherwise using the trademark, trade name, service
mark, copyright or other proprietary designation, or combination or DOT VNiation
thereof, and will display or otherwise use only such material as EMS
appropriately consents in writing to be displayed or otherwise used.  Any such
approval shall not grant to DOT VN, by implication or otherwise, any ownership
or other intellectual property right in or to such trademarks, service marks,
trade names or other intellectual property rights owned or controlled by EMS.
 
8

--------------------------------------------------------------------------------

CONFIDENTIAL


ARTICLE 10
INDEMNIFICATION


10.1 EMS’ Obligations.  EMS shall, at its own expense, defend any suit
instituted against DOT VN which is based on any allegation that any Products
manufactured by EMS and sold to DOT VN hereunder injure or cause harm to a
consumer of EMS’ Products due to product defect unless caused by DOT VN.  EMS
shall further defend DOT VN against any suit instituted against DOT VN which is
based on any allegation that any Products manufactured by EMS and sold to DOT VN
hereunder constitute an infringement of any patent unless such Products are
modified by DOT VN or its customers, agents, subdistributors or resellers.  EMS
shall indemnify DOT VN against any award of damage and costs made against DOT VN
by a final judgment of a court of last resort due to the breach of any
representation, warranty or covenant in this Agreement by EMS, or if it is
determined that any injury or patent infringement has resulted from the action
or omission of action by EMS, unless caused by the gross negligence or
intentional misconduct of DOT VN.


10.2 Dot VN’s Obligations.  DOT VN shall, at its own expense, defend any suit
instituted against EMS which is based on any allegation that any Products sold
by DOT VN hereunder injure or cause harm to a consumer of EMS’ Products due to
action or omission of action by DOT VN.  DOT VN shall further defend EMS against
any suit instituted against EMS which is based on any allegation that any
Products manufactured by EMS and sold to DOT VN hereunder constitute an
infringement of any trade mark, trade name, logotype or brand name originated by
DOT VN.  DOT VN shall indemnify EMS against any award of damage and costs made
against EMS by a final judgment of a court of last resort due to the breach of
any representation, warranty or covenant in this Agreement by DOT VN, or if it
is determined that any injury or trademark infringement has resulted from the
action or omission of action by DOT VN, unless caused by the gross negligence of
intentional misconduct of EMS.


ARTICLE 11
TERM AND TERMINATION


11.1 Term.  This Agreement shall take effect  in Territory as of the Effective
Date and shall continue for a period of five (5) years.  Thereafter, this
Agreement shall be renewed  anually, one year at a time, provided that Parties
have given each other mutual renewal notice. Such notice of renewal shall be
presented and confirmed in writing or facsimile  no later than   sixty  (60)
days prior to the end of the term of this Agreement, as long as next year’s
quota in Vietnam is mutually agreed to EMS at such time of renewal.


11.2 Termination. Notwithstanding the provisions of Article 11.1 above, this
Agreement may be terminated in accordance with the following provisions:


11.2.1  Either party hereto may terminate this Agreement at anytime by giving
notice in writing to the other party, which shall be effective upon dispatch,
should the other party file a petition of any type as to its bankruptcy, be
declared bankrupt, become insolvent, make an assignment for the benefit of its
creditors, go into liquidation or receivership; or otherwise lose legal control
of its business or should the other party or a substantial part of its business
come under the control of a third party
 
9

--------------------------------------------------------------------------------

CONFIDENTIAL


11.2.2  Either party may terminate this Agreement by giving notice in writing to
the other party should an event of Force Majeure continue for more than six (6)
months as provided in Article 12.2 below;


11.2.3  Either party may terminate this Agreement by giving notice in writing to
the other party in the event the other party is in material breach of this
Agreement  and shall have failed to cure such breach within thirty (30) days of
receipt of written notice thereof from the non-breaching party;


11.2.4  Either party may terminate this Agreement on sixty (60) days prior
written notice, provided that, upon termination all obligations pursuant to an
issued and accepted PO shall remain in full force and effect.


11.3 Rights and Obligations upon Termination.  In the event of termination of
this Agreement for any reason, the parties shall have the following rights and
obligation:


11.3.1 Termination of the Agreement shall not release either party from the
obligation to make payment on all amounts due as of the date of Termination or
due with respect to delivered or pending orders, but shall release DOT VN of any
further obligation to purchase Products.  Termination shall not release EMS from
fulfilling accepted and confirmed purchase orders;


11.3.2 EMS shall have the right, at its option, to repurchase any part or all of
DOT VN’s inventory of Products, not committed or sold to a customer, in DOT VN’S
possession as of the termination date at EMS’ invoiced price, less any amount
for excessive wear and tear, plus freight to the original port of origin.


11.3.3 DOT VN’S obligations pursuant to Article 8 hereof, as well as the
Representations and Warranties given by each party, shall survive the
termination of this agreement;
 
11.3.4 Upon termination of this Agreement, DOT VN will cease to display or
otherwise use all trademarks, service marks, trade names, copyrights, other
proprietary designations, and DOT VNiations and combinations thereof, for which
consent to display or otherwise use was granted, and will deliver to EMS or
destroy them, at EMS’ sole discretion, free of any charge, all materials of any
type or kind displaying or otherwise using the same which are in DOT VN’s
control.


ARTICLE 12
FORCE MAJEURE


12.1 Definition.  Force Majeure shall mean any event or condition, not existing
as of the date of signature of this Agreement, not reasonably foreseeable as of
such date and not reasonably within the control of either party, which prevents
in whole or in material part, the performance by one of the parties of its
obligations hereunder or which renders such obligations so difficult or costly
as to make such performance commercially unreasonable.  Without limiting the
foregoing, the following shall constitute events or conditions of Force Majeure:
acts of State or governmental action, riots, disturbance, war, strikes,
terrorism, lockouts, slowdowns, prolongs shortage of energy supplies, epidemics,
fire, flood, hurricane, typhoon, earthquake, lightning and explosion.  It is in
particular expressly agreed that any refusal or failure of any governmental
authority to grant any export license legally required for the fulfillment by
EMS of its obligations hereunder shall constitute an event of Force Majeure.


12.2 Notice.  Upon giving notice to the other party, a party affected by an
event of Force Majeure shall be released without any liability on its part from
the performance of obligations under this Agreement, except for the obligation
to pay any amounts due and owing hereunder, but only to the extent and only for
the period that its performance of such obligations is prevented by the event of
Force Majeure.  Such notice shall include a description of the event of Force
Majeure, and its cause and possible consequences.  The party claim Force Majeure
shall promptly notify the other party of the termination of such event.
 
10

--------------------------------------------------------------------------------

CONFIDENTIAL


12.3 Suspension of Performance.  During the period that the performance by one
of the parties of its obligations under this Agreement has been suspended by
reason of an event of Force Majeure, the other party may likewise suspend the
performance of all or part of its obligations hereunder to the extent that such
suspension is commercially reasonable.


12.4 Termination.  Should the period of Force Majeure continue for more than six
(6) consecutive months, either party may terminate this Agreement without
liability to the other party except for payments due to such date, upon giving
written notice to the other party.


ARTICLE 13
FUTURE ENDEAVORS.


13.1 EMS will allow DOT VN the right to bid/negotiate for manufacturing, service
and repair rights on a good faith basis and with respect to opportunities to
manufacture the Products outside the United States.


ARTICLE 14
MISCELLANEOUS


14.1 Relationship.  This Agreement does not make either party the employee,
agent or legal representative of the other for any purpose whatsoever.  Neither
party is granted any right or authority to assume or to create any obligation or
responsibility, express or implied, on behalf of or in the name of the other
party.  In fulfilling its obligations pursuant to this Agreement each party
shall be acting as an independent contractor. Any place or places of business
maintained by DOT VN in connection with the performance of this Agreement shall
be maintained at DOT VN’s own name.  DOT VN agrees to indemnify, defend and hold
EMS harmless from any and all claims against EMS from DOT VN’s acts or failure
to act when required to do so.


14.2 Assignment.  Neither party shall have the right to assign or to otherwise
transfer its rights and obligations under this Agreement except with the prior
written consent of the other party.  Further any successor in interest by
merger, operation of law, assignment, purchase or otherwise of the entire party
shall acquire all rights and obligations of such party hereunder.  Any
prohibited assignment shall be null and void. If such other party consents as
stated above,any potential assignee must agree to abide by the terms and
conditions of this Agreement. "Assignment" shall be deemed to include the
transfer of substantially all the assets of, or majority interest in the voting
stock of, either party, or the merger of either party with one or more third
parties.
 
11

--------------------------------------------------------------------------------

CONFIDENTIAL


14.3 Disputes.   In the event of any dispute, the parties respective decision
makers agree to meet within ten (10) business days and in good faith seek an
informal resolution of the disputed issue.   If no resolution is reached, the
parties agree to submit any claim, dispute or controversy (“Claim”) against the
other, or against the employees, agents or assigns of the other, arising from or
relating in any way to this Agreement, including Claims regarding the
applicability of this arbitration clause or the validity of the entire
Agreement, to binding arbitration to be administered by the American Arbitration
Association, unless the parties otherwise agree.   The sole arbitrator shall
have the power to determine issues of arbitrability, and shall apply the laws of
the State of Arizona, except for, and limited only to claims or issues where
Arizona law is preempted by federal statute.  All other issues shall be governed
by applicable Arizona law, excluding the Convention on Contracts for the
International Sale of Goods and that body of law known as conflicts of
laws.    If the parties cannot agree on a single arbitrator, a panel of 3
arbitrators shall be employed, the parties each selecting one arbitrator, and
the two arbitrators so selected shall choose a third “independent”
arbitrator.   All arbitrators must either be licensed attorneys or retired
judges.   The parties shall have right to full discovery to the extent permitted
by the Arizona Rules of Civil Procedure and Arizona Rules of Court applicable to
judicial arbitrations.  The arbitrator(s) shall be empowered to appoint experts
and/or consultants, resolve discovery disputes grant equitable relief,
compensatory and punitive damages, and grant any relief a party could obtain in
an action initiated in the an Arizona Superior Court, proceed ex-parte should
one party fail to appear, and grant any other type of relief appropriate to the
particular circumstances.  The arbitrator shall have the power to award the
prevailing party its litigation expenses including reasonable attorneys fees and
costs, and expert witness fees.   The hearing shall take place within 6 months
of submission to arbitration.   No pre-hearing motions may be filed, other than
with respect to requests for injunctive relief and discovery
disputes.   The  arbitration hearing will be held in Phoenix, Arizona.  Judgment
may be entered in any court of competent jurisdiction.   The parties agree that
all proceedings are confidential until 30 days after the award is made.  In the
event the losing party fully complies with all aspects of any adverse decision,
including payment of all amounts awarded to the other party, the matter shall be
sealed and remain confidential in perpetuity.


14.4 Amendment.  This Agreement may not be modified or amended except by an
instrument in writing signed by each of the parties hereto, or their respective
permitted successors in interest. Exhibits may be updated continuously after
agreement and signature by both parties.
 
14.5 Waiver.  No term or condition of this Agreement shall be deemed to have
been waived, nor any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel.  In addition, no such written waiver or estoppel that is in effect
shall be deemed to be a continuing waiver unless specifically stated therein,
shall operate only as to the specific term or condition waived and shall not
constitute a waiver as to any act other than that specifically waived or as to
any term, condition or obligation that comes into effect subsequent to the
written waiver.
 
14.6 Agreement in Counterparts.  This Agreement may be executed in counterparts,
each of which thus executed shall be deemed an original, but all of which, taken
together, shall constitute one and the same agreement, binding upon the parties
hereto, their administrators, successors and permitted assigns.
 
14.7 Severability.  If any provision of this Agreement, or the application
thereof, shall be determined by a court of competent jurisdiction to be invalid
or unenforceable, then this Agreement shall remain in full force and effect
between the parties to the greatest extent permitted by law unless the
invalidity or unenforceability of such provision or provisions destroys or
materially impairs the basis of the bargain between the parties as contained in
this Agreement.
 
14.8 Captions; References.  Article and paragraph headings in this Agreement are
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement.  Whenever the terms "hereof", "hereby",
"herein" or words of similar import are used in this Agreement they shall be
construed as referring to this Agreement in its entirety rather than to a
particular paragraph or provision, unless the context specifically indicates to
the contrary.  Any reference to a particular or "Paragraph" or “Article” shall
be construed as referring to the indicated paragraph or section of this
Agreement unless the context specifically indicates to the contrary.
 
12

--------------------------------------------------------------------------------

CONFIDENTIAL
 
14.9 Notices. Any notice, direction or other instrument required or permitted to
be given under or in connection with this Agreement shall be effective when
either delivered personally, mailed by certified mail, return receipt requested
(with postage prepaid), to the addresses listed below, or deposited with Federal
Express or other reputable courier (with fee prepaid) for overnight delivery to
the addresses listed below:
 
If to DOT VN:


DOT VN, INC.
Attn: Legal Department
9449 Balboa Avenue, Suite 114
San Diego, CA 92123
 
 
If to EMS:
 
Elliptical Mobile Solutions, LLC
465 East Chilton Drive
Chandler, AZ 85225
 
Any party may change its address for service from time to time by notice given
in accordance with the foregoing and any subsequent notice shall be sent to the
party at its new address, as so noticed.
 
14.10 Entire Agreement.  The parties have read this Agreement and agree to be
bound by its terms, and further agree that it and the Exhibits attached hereto
and incorporated herein constitute the complete and entire Agreement of the
parties and supersedes all previous and contemporaneous communications, oral,
implied or written, and all other communications between them relating to the
subject matter thereof.  No representations or statements of any kind in
relation to the subject matter hereof made by either party, which are not
expressly stated herein, shall be binding on such party.


IN WITNESS WHEREOF, the parties hereto have signed this Agreement, thereunto
duly authorized on the day and year above written.
 
 

ELLIPTICAL MOBILE SOLUTIONS, LLC     DOT VN, INC.                      
/s/ Bill Stockwell  
   
/s/ Lee Johnson
 
By: Bill Stockwell
   
By: Lee Johnson
 
Its: Chief Executive Officer
   
Its: President
 

 
13

--------------------------------------------------------------------------------


 